[Cite as Patel v. Crawford, 2012-Ohio-1688.]
                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

ARVIND PATEL/BHARATI PATEL,                     )
                                                )
        RELATORS,                               )           CASE NOS. 11 BE 23
                                                )                     11 BE 24
V.                                              )
                                                )               OPINION
JUDGE DALE A. CRAWFORD,                         )                AND
                                                )           JUDGMENT ENTRY
        RESPONDENT.                             )

CHARACTER OF PROCEEDINGS:                       Petition for Writ of Prohibition
                                                Petition for Writ of Mandamus

JUDGMENT:                                       Dismissed

APPEARANCES:
For Relator                                     Arvind Patel, Pro-se
                                                Bharati Patel, Pro-se
                                                16 Renaissance Way
                                                Wheeling, WV 26003

For Respondent                                  Atty. David K. Liberati
                                                Assistant Prosecuting Attorney
                                                Courthouse Annex No. 1
                                                147-A West Main Street
                                                St. Clairsville, Ohio 43950




JUDGES:

Hon. Gene Donofrio
Hon. Judge Joseph J. Vukovich
Hon. Judge Cheryl L. Waite


                                                Dated: April 4, 2012
[Cite as Patel v. Crawford, 2012-Ohio-1688.]
PER CURIAM.

        {¶1}     Relators, Arvind and Bharati Patel, have filed pro se petitions for a writ
of prohibition and a writ of mandamus against respondent, Judge Dale Crawford.
        {¶2}     In their prohibition, relators ask this Court to prohibit respondent from
presiding over the trial scheduled for July 8, 2011, until such time that they can retain
counsel.
        {¶3}     Prohibition is an extraordinary writ that is not routinely or easily granted
and is used to prevent a court from proceeding in a case in which it seeks to exercise
jurisdiction which it does not have under the law. State ex rel. Barclays Bank PLC v.
Hamilton Cty. Ct. of Common Pleas, 74 Ohio St.3d 536, 540, 660 N.E.2d 458 (1996).
        {¶4}     As respondent points out, the court did not proceed with the trial
scheduled for July 8, 2011. And relators obtained counsel on July 1, 2011.
        {¶5}     Because the trial court has performed the act requested herein by
relators, the request for a writ of prohibition is moot. See Patel v. Sargus, 7th Dist.
No. 11-BE-6, 2011-Ohio-1465, ¶6.
        {¶6}     A relator is entitled to mandamus relief if: (1) he has a clear legal right
to the relief prayed for; (2) the respondent is under a clear legal duty to perform the
acts; and (3) the relator has no plain and adequate remedy in the ordinary course of
law. State ex rel. Berger v. McMonagle, 6 Ohio St.3d 28, 29, 451 N.E.2d 225 (1983).
The burden is on the relator to establish the elements to obtain the writ. State ex rel.
Dehler v. Sutula, 74 Ohio St.3d 33, 656 N.E.2d 332 (1995).
        {¶7}     In their mandamus petition, relators ask this court (1) to compel
respondent to grant their motion for a continuance so that they can retain counsel,
and (2) to compel respondent to appoint a translator to aid Bharati at trial, and (3) to
compel respondent to hear relators’ motion for sanctions prior to presiding over the
trial in Belmont County Common Pleas case number 03-CV-036.
        {¶8}     The items in the mandamus petition are likewise moot. An order of
mandamus will not be issued to compel relief on issues that have become moot
pending deliberation of the court of appeals. State ex rel. Pankey v. Cronin, 7th Dist.
No. 08-MA-255, 2009-Ohio-1017, ¶4, citing State ex rel. Gantt v. Coleman, 6 Ohio
St.3d 5, 450 N.E.2d 1163 (1983).
                                                                              -2-


       {¶9}   As noted above, relators did obtain counsel.       As such, any further
continuance on this basis is moot.
       {¶10} Additionally, respondent ruled that Bharati was entitled to an interpreter
during trial. However, the plaintiff informed the court that it would be dismissing
Bharati as a defendant in the case. Thus, there is no need to compel respondent to
appoint an interpreter.
       {¶11} Finally, the trial court docket indicates that a settlement has been
reached in this case as is evidenced by the motion to enforce settlement and
corresponding hearing date.          Relators’ motion for sanctions may have been
addressed in settlement negotiations. Nonetheless, the case is no longer set for trial,
so respondent cannot hear a motion for sanctions prior to the trial.
       {¶12} For all of these reasons, relators’ petitions for a writ of mandamus and a
writ of prohibition are dismissed.
       {¶13} Final order. Clerk to serve notice as provided by the Ohio Rules of Civil
Procedure.


Donofrio, J., concurs.
Vukovich, J., concurs.
Waite, P.J., concurs.